Case 1:20-cv-23391-MGC Document 29 Entered on FLSD Docket 11/17/2020 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 1:20-cv-23391-COOKE/GOODMAN

   ADT LLC, et al.,

          Plaintiffs,

   v.

   VIVINT SMART HOME, INC., et al.,

         Defendants.
   ___________________________                 _/

        DEFENDANTS’ REPLY MEMORANDUM IN SUPPORT OF MOTION TO
             DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT

          Defendants Vivint Smart Home, Inc. f/k/a Mosaic Acquisition Corp. and Legacy
   Vivint Smart Home, Inc. f/k/a Vivint Smart Home, Inc. (together, “Vivint”), through the
   undersigned counsel, hereby respectfully submit this Reply Memorandum in Support of its
   Motion to Dismiss Counts III and IV of the First Amended Complaint (“FAC”) filed by
   Plaintiffs, ADT LLC and The ADT Security Corporation (together, “ADT”).
                                         INTRODUCTION
          ADT’s Response fails to salvage Count III and Count IV of its FAC. As set forth
   below, it misapplies the Rule 9(g) pleading standard for special damages as to Count III, and
   it fails to overcome its own allegations that present a facially deficient claim for Count IV,
   that can and should be disposed of on a Rule 12(b)(6) pleading standard.
                                            ARGUMENT
   I.     COUNT III SHOULD BE DISMISSED.
          First and foremost, ADT acknowledges that it must plead special damages as an
   essential element of its trade slander claim (Resp. at p. 2), and that its claim is subject to the
   pleading standard for special damages in Rule 9(g). (Resp. at p. 3.) ADT insists, however,
   that Rule 9(g) has no independent purpose and requires only that ADT satisfy the generic
   “notice” pleading standard under Rule 8(a). ADT is wrong, as explained below.



                                                    1
Case 1:20-cv-23391-MGC Document 29 Entered on FLSD Docket 11/17/2020 Page 2 of 10




            ADT first mischaracterizes the Motion as advocating to apply Rule 9(b) to special
   damages. (Resp. at p. 3.) Nowhere in the Motion is 9(b) uttered, though, to be clear, it is
   correct that Rule 9(g) imposes a similar “particularity” or “specificity” heightened pleading
   standard for special damages. Vivint cited ample authorities explaining the level of detail a
   plaintiff must provide—including identification of “realized loss” with respect to specific
   customers and a pecuniary computation—none of which ADT provides in the FAC. (See
   Motion at pp. 4-7.) ADT does not acknowledge any of these authorities. It makes a general,
   unsupported assertion that “the cases cited by Vivint each stand for nothing more than the
   unremarkable proposition that special damages are subject to Rule 8’s notice-pleading
   standard.” (Resp. at p. 4) (no supporting citations or explanation.) This is simply not true.
   These cases reinforce that special damages require a plaintiff to show a “realized loss” and
   plead it commensurately under the Rule 9(g) specificity standard. (See, e.g., id.)
            The one authority the Response purports to distinguish does not help ADT’s position.
   Vivint cited Advisors Excel, L.L.C. v. Scranton 1 to support its preceding statement that, “[t]o
   succeed on [a trade slander] claim, a plaintiff must plead special damages.” (Motion at p. 4.)
   ADT fusses over the fact that Advisors Excel did not discuss the Rule 9(g)
   particularity/specificity standard. ADT overlooks the authorities couching this citation,
   which confirm the heightened pleading standard. (Motion at p. 4, citing Rule 9(g) specificity
   standard and Landsman, supra 2; see also Motion at pp. 4-16, citing additional cases applying a
   heightened pleading standard.) 3 It is telling that ADT sidesteps all of these authorities. ADT’s
   silence does not diminish their application to its pleading obligations.

   1
       No. 14-60558-CIV, 2014 WL 12543802, at *8 (S.D. Fla. Sept. 15, 2014).
   2
     To expand on this citation in the Motion, the Landsman court precluded a plaintiff from
   seeking special damages in the form of “past wage loss, future wage loss, future wage earning
   capacity, future medical expenses and loss of future household services because they were not
   properly plead in accordance with Rule 9(g)[].” Id. at *3. The Landsman opinion reiterated the
   “heightened pleading requirement of Rule 9(g).” Id. (Emphasis added).
   3
    While the Motion focused on Florida courts, the Rule 9(g) standard is uniformly established
   in federal court. See Smith v. Clinton, 886 F.3d 122, 128 (D.C. Cir. 2018) (plaintiff did not plead
   special damages under Rule 9(g) where the complaint “merely contains a boilerplate
   recitation, unaccompanied by any factual detail, that ‘[a]s a direct and proximate result of
   Defendant Clinton's statements, [Smith and Woods] have suffered pecuniary damage, as well
   as injury to reputation, impairment to standing in their community, personal humiliation,
                                                   2
Case 1:20-cv-23391-MGC Document 29 Entered on FLSD Docket 11/17/2020 Page 3 of 10




            ADT’s confusion on the applicable pleading standard appears to stem from its
   misapplication of Leavitt v. Cole, which both sides cite in their briefs. 4 ADT claims that Leavitt
   only requires a plaintiff to allege the “types” of special damages it seeks. (Resp. at p. 3.) The
   Leavitt court addressed at length the parameters of notice required by Rule 9(g) and ultimately
   concluded, in that case, the plaintiff need only provide notice under Rule 8. ADT’s reliance
   on Leavitt is misplaced for several reasons:
            First, Leavitt has since been rejected by the same District to the extent it purported to
   equate Rule 9(g) with Rule 8. In Nat'l Numismatic Certification, LLC v. eBay, Inc. 5—an authority
   cited by Vivint to explain the Rule 9(g) standard yet ignored in ADT’s Response—the court
   dismissed a trade libel claim 6 for failure to plead special damages, even though the other libel
   elements had been sufficiently alleged. Id. at *19. It unequivocally confirmed that in trade
   libel cases, “[c]oncerning the issue of pleading, [Fed. R. Civ. P. 9] states that ‘[i]f an item of
   special damage is claimed, it must be specifically stated.’” Id. The court described the
   “interaction” between “Rule 9(b) and the requirement of proving special damages in trade
   libel cases” as stated by federal courts:
            [E]ven under the liberal federal rules of pleading, it is necessary for the plaintiff
            to allege either the loss of particular customers by name, or a general diminution
            in its business, and extrinsic facts showing that such special damages were the

   pain and suffering, and emotional distress’”); Browning v. Clinton, 292 F.3d 235, 245 (D.C.
   Cir. 2002) (to plead special damages in suit for disparagement of property, plaintiff had to
   “identify[] either the particular customers whose business ha[d] been lost or facts showing an
   established business and amount of sales before and after disparaging publication, along with
   evidence of causation”) (emphasis added); Brown & Williamson Tobacco Corp. v. Jacobson, 713
   F.2d 262, 270 (7th Cir. 1983) (special damage not adequately pled where complaint only
   generally alleged decrease to plaintiff’s sales and danger to value of plaintiff’s advertising,
   which was not sufficient to plead actual, realized pecuniary injury and therefore not
   specifically alleged).
   4
     Vivint cited Leavitt to explain the difference between the requirement to plead special
   damages for slander per quod and injurious falsehood allegations, as opposed to slander per se.
   (Motion at p. 7.) ADT does not dispute that it must plead special damages, so Vivint will not
   repeat that argument.
   5
       No. 6:08-cv-42-ORL-19JK, 2008 WL 2704404, at *20 (M.D. Fla. July 8, 2008).
   6
    The claim was for conspiracy to commit trade libel, but the court’s analysis centered on
   whether the allegations sufficiently stated the “underlying tort of trade libel.” Id. at *18.


                                                     3
Case 1:20-cv-23391-MGC Document 29 Entered on FLSD Docket 11/17/2020 Page 4 of 10




          natural and direct result of the false publication. If the plaintiff desires to
          predicate its right to recover damages upon general loss of custom, it should
          allege facts showing an established business, the amount of sales for a
          substantial period preceding the publication, and [the] amount of sales
          subsequent to the publication, facts showing that such loss in sales were the
          natural and probable result of such publication, and facts showing the plaintiff
          could not allege the names of particular customers who withdrew or withheld
          their custom.

   Id. at * 19 (quoting KBT Corp., Inc. v. Cerdian Corp., 966 F. Supp. 369 (E.D. Pa. 1997)).
   (Emphasis in original) (other internal citations omitted). 7
          Like ADT, the plaintiff in Nat’l Numismatic sought to avoid Rule 9(g) by citing Leavitt.
   See id. at *20. The court swiftly rejected this argument because, “Florida law requires a trade
   libel plaintiff to prove special damages as part of his or her claim” (id. at *20), whereas Leavitt
   had viewed Rule 9(g) as limited to “giving proper notice of certain types of damages.” Id. (All
   emphases added). Moreover, “[e]ven if Leavitt correctly describes the purpose 8 behind Rule


   7
     This heightened pleading standard is appropriate at the pleading stage because special
   damages are only available if there is already a realized loss. See id. (special damages for trade
   libel require a “pecuniary loss that has been realized or liquidated, as in the case of specific
   lost sales . . . In doing so, the plaintiff must establish more than general pecuniary harm”)
   (internal citations and quotations omitted).
   8
     The Leavitt court admitted, “[t]o be sure, [its holding] is a fairly narrow reading of Rule 9(g)
   . . .” but appeared to disfavor applying Rule 9(g) in favor of the Rule 26 initial disclosure
   requirements. 291 F. Supp. 2d at 1344, n. 6. The Nat'l Numismatic court rejected these
   ruminations as unsupported:

          Leavitt did not actually cite to any authority discussing the purpose of Rule 9(g),
          and the commentary accompanying Rule 9 contains no discussion of
          subsection (g). However, at least one treatise has stated the following in
          reference to Rule 9(g): “In the second class of cases [including trade libel], the
          existence of special damages is an essential ingredient of the plaintiff's claim for
          relief; in other words, as a matter of substantive law recovery is impossible
          without demonstrating that the plaintiff sustained such damages. To some
          degree, therefore, Rule 9(g) demands more by way of a statement of this aspect of
          the claim than is required by Rule 8(a)(2). This special damage requirement most
          often exists in cases of defamation, disparagement of property, and several
          other so-called “disfavored causes of action.”

   (quoting 5A Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 1310 (3d
   ed.2005)). (Emphasis added). The purpose of Rule 9(g) to plead with specificity “would
                                                   4
Case 1:20-cv-23391-MGC Document 29 Entered on FLSD Docket 11/17/2020 Page 5 of 10




   9(g), it is impossible to ignore that the plain language of the Rule squarely encompasses one
   of the elements of establishing a trade libel claim. Accordingly, Rule 9(g) requires Plaintiffs to
   plead special damages with specificity.” Id. (Emphasis added) (dismissing claim where plaintiffs
   pleaded harm to their reputation, inducement of others not to do business with them, and
   prejudice in the conduct of their trade). “Rule 9(g) requires a greater specificity of pleading
   than simply alleging that statements were prejudicial to one’s business and caused pecuniary
   harm. Plaintiffs do not meet this burden in the Amended Complaint.” Id. at * 20. So it is here
   where ADT has generally alleged harm to its goodwill and reputation, lost sales and profits,
   and unspecified attorneys’ fees. (FAC at ¶ 81.)
          Second, the Leavitt holding is not analogous in any event. The surviving claim in Leavitt
   was based on statements damaging the reputation of an individual. (Id. at 1345.) There is a
   distinction between the reputation (and natural resulting harm) to an individual as opposed to
   the reputation of an entity like ADT. “Property does not have a reputation in the sense of a
   natural person.” Leavitt, 291 F. Supp. 2d at 1343, n. 4 (such that “[g]enerally, property’s repute
   is valuable only in a transactional sense” and citing Salit requiring a plaintiff shareholder to
   plead a “realized loss” of stock as opposed to a general “diminution in stock value”). ADT is
   an entity, unlike the party in Leavitt, and must plead alleged harm in the form of a
   transactional, “realized loss.” It has not done so. ADT’s allegations are more analogous to
   the claim Leavitt dismissed. ADT alleges that Vivint made statements impersonating itself as
   “acting on behalf of ADT.” (Resp. at p. 1.) With respect to these type of “masquerading”
   allegations, Leavitt dismissed a similar claim since “rather than reflecting on [the
   counterclaimant’s] reputation, [the allegation that the counterclaim defendants masqueraded
   as representatives of [the counterclaimant]] appears to raise an incomplete claim for fraud.”
   Id. at 1346 (dismissing claim even under Rule 8(a)(2) pleading standard). Leavitt is not
   instructive for the Rule 8(a) pleading standard ADT advocates.




   discourage baseless litigation and seems entirely consistent with trade libel’s status as a
   ‘disfavored cause of action.’” Id. (quoting Wright and Miller, supra).




                                                   5
Case 1:20-cv-23391-MGC Document 29 Entered on FLSD Docket 11/17/2020 Page 6 of 10




          Next, ADT cites authorities it contends apply a Rule 8(a) pleading standard to special
   damages. (See Resp. at pp. 3-4.) They do not. While a defamation claim is generally subject
   to Rule 8, if special damages are required as an essential element—as they are here—they are
   subject to the specificity pleading standard of Rule 9(g). Compare (ADT’s misplaced reliance
   on) Caruso v. Galencare, Inc., No. 8:14-CV-539-T-33AEP, 2014 WL 1796684, at *4 (M.D. Fla.
   May 6, 2014) (pleading standard for special damages was neither raised nor addressed by the
   Court; rather, the defendant argued that the plaintiff had not sufficiently identified the speaker
   and time frame of the alleged defamation, which allegations are subject to Rule 8 and not at
   issue in Vivint’s Motion); Suarez v. Sch. Bd. of Hillsborough Cty., No. 8:13-CV-1238-T-17MAP,
   2013 WL 5653435, at *4 (M.D. Fla. Oct. 16, 2013) (pleading standard for special damages
   was neither raised nor addressed by the Court; moreover, the court emphasized its lenient
   view of the allegations because the plaintiff was pro se, yet still dismissed his claim under Rule
   8); Thompson v. Kindred Nursing Centers E., LLC, 211 F. Supp. 2d 1345, 1356-57 (M.D. Fla.
   2002) (on a motion to strike allegations from an existing claim, the alleged special damages
   were not an essential element of a trade slander claim—no slander claim was even raised;
   rather, they were for pre-judgment interest on medical expenses). Thompson does not discuss
   Rule 9(g) in any event. See id. 9
          Finally, but critical as it pertains to ADT, the Response is conspicuously silent when
   confronted with Judge Middlebrooks’ summary dismissal of its identical trade slander claim
   against Vivint in 2017. See ADT LLC v. Vivint, Inc., No. 17-CV-80432, 2017 WL 5640725, at
   *7 (S.D. Fla. Aug. 3, 2017) (noting, “ADT does not argue that its general allegations as to [its
   timely alleged incidents] satisfy the particularity requirement for pleading special damages”
   and dismissing claim without prejudice). (Emphasis added). The law has not changed. Again,


   9
     ADT also cites two cases that it claims contained analogous allegations and survived
   motions to dismiss. (Resp. at 2, citing ThermoLife Int'l LLC v. Vital Pharm. Inc., No. 19-CV-
   61380, 2020 WL 409594, at *2 (S.D. Fla. Jan. 24, 2020); and Freda v. Ginn-LA Pine Island Ltd.,
   LLLP, No. 608CV691ORL35GJK, 2009 WL 10670302, at *3 (M.D. Fla. Oct. 27, 2009).)
   These cases are not analogous. Thermolife relied on Leavitt with respect to the pleading
   standard. In Freda, the court did not address a trade slander claim with special damages as an
   essential element, but rather the plaintiff’s attempt to plead categories of damages, in addition
   to “general and statutory damages,” under the Interstate Land Sales Full Disclosures Act, 15
   U.S.C. §§ 1701-1720. As explained above, special damages as an essential element of trade
   slander are subject to a heightened pleading standard.
                                                   6
Case 1:20-cv-23391-MGC Document 29 Entered on FLSD Docket 11/17/2020 Page 7 of 10




   ADT did not appeal this ruling, and it did not bother to amend its claim despite being granted
   leave to do so, suggesting it has not suffered any “realized loss” from Vivint’s alleged conduct,
   not then and not now. ADT’s attempt to revisit well-tread ground in this Court, hoping for a
   different result, should be rejected.
          II.     COUNT IV SHOULD BE DISMISSED.
          As a threshold matter, ADT does not dispute that it cannot seek future profits or
   revenue streams as a category of damages for its interference claim (see, e.g., Response), so at
   a minimum, the Court should grant the Motion as it pertains to precluding these alleged
   damages. (See Motion at p. 10.)
          As to damages ADT alleges were caused by termination of existing ADT contracts,
   the gist of its response is that, to the extent Vivint has not challenged the sufficiency of ADT’s
   pleading as to three of the four essential elements (the fourth being actual damages), the fourth
   element should be presumed. (Resp. at p. 5.) This argument is untenable because to reach this
   conclusion, ADT must ignore the truth of its own allegation that third-party customers elected,
   on their own, not to pay off their ADT contract with money Vivint provided expressly for that
   purpose in order for the customer to avoid breaching the ADT contract. The customer’s actions
   thereby breached the contract, and thereby proximately caused ADT’s claimed damages.
          Vivint’s intent matters in this respect, which is distinct from its intent to solicit and
   secure the ADT customers’ business for itself. (The latter is a recognized privilege and non-
   actionable, which Vivint intends to prove in discovery should this claim survive). But as to
   the former intent, “even if the defendant is aware of the existing business relationship, the
   defendant will not be liable for tortious interference with that relationship unless there is
   evidence that the defendant intended to procure a breach of the contract.” Chicago Title Ins. Co.
   v. Alday-Donalson Title Co. of Fla., 832 So. 2d 810, 814 (Fla. 2d DCA 2002) (internal citations
   omitted) (emphasis added). Thus, even taking ADT’s allegations as true that Vivint acted
   unlawfully in soliciting the customers’ business, it must also allege that Vivint intended to
   cause that customer to breach their contract with ADT. It cannot do so because its allegations
   also suggest that Vivint sought to avoid a breach by paying off the customers’ ADT contract.
   (DE 22 at ¶ 86, FAC alleges that Vivint’s “buy-out” practices consist of a “promise that Vivint
   will ‘buy out’ the remaining term by paying to the customer an amount equal to the remaining
   obligation on their ADT contract.”)

                                                   7
Case 1:20-cv-23391-MGC Document 29 Entered on FLSD Docket 11/17/2020 Page 8 of 10




          In this regard, Vivint relied on Farah v. Canada, 740 So. 2d 560, 561 (Fla. 5th DCA
   1999), and 45 Am.Jur.2d Interference § 10 (1999) for the rule that, “in an action for procuring
   the breach of a contract, the defendant may not be held liable where it is found that the breach
   by the party to the contract rather than the persuasion by the defendant was the proximate cause
   of the plaintiff's damage.” (Emphasis added). 10 ADT seeks to distinguish Farah and Palm Beach
   Cty. Health Care Dist. v. Prof’l Med. Educ., Inc., 13 So. 3d 1090 (Fla. 4th DCA 2009) as making
   factual determinations not appropriate on a motion to dismiss. But, here, it is axiomatic that
   “[w]hile an affirmative defense generally will not support a motion to dismiss, a complaint is
   ‘subject to dismissal under Rule 12(b)(6) when its allegations—on their face—show that
   an affirmative defense bars recovery on the claims.’” Olagues v. Frost, 325 F. Supp. 3d 1315,
   1318 (S.D. Fla. 2018) (quoting Larry v. Mercer, No. 15-12153-E, 2015 WL 9917185, at *1 (11th
   Cir. Nov. 17, 2015)). ADT’s allegation that Vivint allegedly does, in fact, remit funds to pay
   off the ADT contract to avoid a breach, is a basis for dismissal at the pleading stage.
          The ruling in Clean Coal Techs., Inc. v. Leidos, Inc., 377 F. Supp. 3d 303, 319 (S.D.N.Y.
   2019), reconsideration denied, No. 17 CIV. 9678 (KPF), 2019 WL 5960202 (S.D.N.Y. Nov. 13,
   2019), is illustrative and persuasive. 11 In granting a motion to dismiss for failure to state a
   claim, the court faced a scenario similar to this case. The Clean Coal defendant did not
   challenge the plaintiff’s sufficient pleading of the existence of a valid contract, the defendant’s
   knowledge of said contract, the breach of said contract, or that damages resulted from the
   breach. Id. at 319. Instead, as Vivint argues here, the defendant argued that “[the plaintiff]
   fails to allege plausibly that [the defendant] either intentionally procured the breach or was
   the but-for cause of the breach.” Id. The Clean Coal court agreed, based on allegations in the


   10
     This rule is well-established and holds true, notwithstanding the Motion’s inadvertent
   inclusion of Westlake quoting these authorities.
   11
     The court addressed a tortious interference claim under New York law, which has the same
   elements as Florida law. See id. at 318 (“To demonstrate tortious interference with contract,
   a plaintiff must prove [i] the existence of a valid contract between the plaintiff and a third
   party; [ii] the defendant's knowledge of the contract; [iii] the defendant's intentional
   procurement of the third-party's breach of the contract without justification; [iv] actual breach
   of the contract; and [v] damages resulting therefrom.”).




                                                   8
Case 1:20-cv-23391-MGC Document 29 Entered on FLSD Docket 11/17/2020 Page 9 of 10




   complaint that “makes clear that [the third party] made an independent decision to withhold
   the password and SD card.” Id. (the withholding being the actual “breach”). The plaintiff
   alleged that the defendant had failed to provide these items directly to plaintiff and instead
   gave them to the third party, but “[t]here is no allegation that this refusal to provide the items
   was done at [the defendant’s] instruction; that [the defendant] conceived of this plan; or that
   [the defendant] even suggested that [the third party] withhold these items.” Id. In short, “[t]he
   Court does not find that [the plaintiff] has plausibly alleged anything other than an independent
   decision by [the third party] to breach the [contract], which may have been eased by certain actions
   taken by [the defendant]. Tortious interference requires more.” Id. (Emphasis added).
          The same analysis applies here. ADT may have suffered damage from a customer’s
   breach. It may criticize Vivint giving funds to complete the contract to the customer rather
   than directly to ADT. But it also alleges that it was the customer(s) who failed to pay off
   contracts, and does not allege that Vivint conspired with the customers to essentially pay them
   “free” money and instruct them not to use that allocated money to pay ADT—which would
   be nonsensical. This claim requires more.
          Based on the foregoing, ADT has not alleged any actionable actual damages. ADT’s
   response that its claim for the special damages category of “loss of goodwill” is not held to a
   heightened pleading standard is addressed above with respect to ADT’s unavailing position
   on Rule 9(g), particularly where it would remain as the sole basis to satisfy the essential
   element of damages. ADT has not sufficiently pleaded this element to state a claim.
                                           CONCLUSION
          Based on the foregoing, Vivint respectfully requests that the Court dismiss Counts III
   and IV of the First Amended Complaint.
          Respectfully submitted,
                                                         s/Michael N. Kreitzer
                                                         Michael N. Kreitzer
                                                         Florida Bar No. 705561
                                                         kreitzerm@gtlaw.com
                                                         Jared R. Kessler
                                                         Florida Bar No. 96020
                                                         kesslerj@gtlaw.com
                                                         GREENBERG TRAURIG, P.A.
                                                         333 S.E. 2nd Avenue, Suite 4400
                                                         Miami, Florida 33131

                                                    9
Case 1:20-cv-23391-MGC Document 29 Entered on FLSD Docket 11/17/2020 Page 10 of 10




                                             Telephone: (305) 579-0500

                                             Gregory W. Herbert
                                             Florida Bar No. 0111510
                                             herbertg@gtlaw.com
                                             Joshua Brown
                                             Florida Bar No. 826391
                                             brownjr@gtlaw.com
                                             GREENBERG TRAURIG, P.A.
                                             450 S. Orange Avenue, Suite 650
                                             Orlando, FL 32801
                                             Telephone No. (407) 420-1000

                                             Matthew A. Steward
                                             mas@clydesnow.com
                                             (Pro Hac Vice Motion Forthcoming)
                                             Shannon K. Zollinger
                                             skz@clydesnow.com
                                             CLYDE SNOW & SESSIONS
                                             201 S. Main Street, Suite 1300
                                             Salt Lake City, UT 84111

                                             Attorneys for Defendants




                                        10
